Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Priority
This application is a continuation of International Application No. PCT/US2020/067506, filed December 30, 2021, which claims the benefit of U.S. Provisional Application No. 62/992,700, filed March 20, 2020, and U.S. Provisional Application No. 62/955,801, filed December 31, 2019, the disclosures of which are hereby incorporated by reference in their entirety.

Status of the Claims
The amendment dated 08/17/2021 is acknowledged.  Claims 1-30 are pending.  Claims 25-30 are withdrawn from consideration.  Claims 1-24 are under examination.

Election/Restrictions 
Applicant’s election of Group 1 in the reply filed on 01/18/2022 is acknowledged.  Claims 25-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/18/2022.  Claims 1-24 of group 1 were elected in the reply filed on 01/18/2022.  Applicant elects the following species: Claim 2: virus; Claim 9: VEEV; Claim 16: SEQ ID NO:29.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-10, 14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renner et al. “Renner” (US PGPUB 2006/0024788).
The claims are directed to an immunogenic composition for stimulating an immune response against an antigen in a mammalian subject, comprising an excipient and a temperature-sensitive agent (ts-agent) encoding the antigen, wherein the ts-agent is: (i) a temperature-sensitive Sendai viral vector; or (ii) a temperature-sensitive self-replicating RNA comprising an Alphavirus replicon lacking a viral structural protein coding region, and wherein the ts-agent is capable of expressing the antigen at a permissive temperature but not at a non-permissive temperature.
Regarding claim 1, Renner discloses an immunogenic composition for stimulating an immune response against a pathogen in a subject (The invention further provides pharmaceutical compositions,... The administration of these pharmaceutical compositions may, for example, result in expression of a polypeptide in tissues of an animal which is immunogenic and intended to function as a vaccination, Para. [0163]), comprising an excipient (comprising... a physiologically acceptable carrier, Para. [0163]; Components of compositions for administration include... non-aqueous solutions and suspensions. Examples of non-aqueous solvents are propylene glycol, Para. (0166)) and a temperature-sensitive agent (ts-agent} (comprising polynucleotides of the invention in solution, Para. [0163] More specifically, the present invention provides polynucleotides and methods whish allow precise regulation of the amount of 
Regarding Claim 2, Renner discloses the composition of claim 1, wherein the pathogen comprises one or more of a virus, a bacterium, a protozoan, and a fungus (A wide variety of nucleotide sequences of interest can be expressed by the gene expression system of the invention. These sequences include, but are not limited to, sequences encoding... antigens which stimulate immune responses, Para. [0114]; Heterologous sequences expressed by the vectors of the invention can encode proteins and RNA molecules from non-human species (e.g., other... viruses), Para. [0420). 
Regarding Claim 3, Renner discloses the composition of claim 2, wherein the antigen comprises a surface protein or fragment thereof of the pathogen (These heterologous sequence may further encodes viral membrane proteins, Para. (0120). 
Regarding claim 4, Renner discloses the composition of claim 3, wherein the pathogen is a virus, and the virus is different than the viral vector (A wide variety of nucleotide sequences of interest can be expressed by the gene expression system of the invention. These sequences include, but are not limited to, sequences encoding... antigens which stimulate immune responses, Para. [0114]; Heterologous 
Regarding claim 9, Renner discloses the composition of claim 1, wherein the permissive temperature is from 30°C to 36°C, or 31°C to 35°C, or 32°C to 34°C, or 33°C + 0.5°C (Thus, permissive temperatures for the replicase activity encoded by the pCYTts vector are below 34° C., and include temperatures... 30° C., 31° C., 32° C., and 33° C. and intervening fractional temperatures up to about 34°C, Para. [0106]), and the non-permissive temperature is 37°C + 0.5°C (When the individual undergoing gene therapy is a human, and itis desirable for expression of the gene of interest to be activated only al specific times, 37° C. will normally be a restrictive temperature, Para. [0148]).
Regarding claim 10, Renner discloses the composition of claim 9, wherein the ts-agent is a temperature-sensitive self-replicating RNA (More specifically, the present invention provides polynucleotides and methods which allow precise regulation of the amount of specific RNA molecules produced in stably transfected recombinant host cells. This precise regulation results from the use of a temperature-sensitive RNA-dependent RNA polymerase (i.e., a replicase} which only replicates RNA molecules, to form new RNA molecules, at permissive temperatures, Para. (0027)).
Regarding claim 14, Renner discloses the composition of claim 9, wherein the ts-agent is a temperature-sensitive viral vector (The invention is further directed to inducible gene expression systems employing alphavirus DNA vectors to create stable cell lines carrying genes encoding a non-cytopathic, temperature-sensitive, viral non-structural replicase protein, Para. [0068]).
Regarding claim 15, Renner discloses the composition of claim 14, wherein the viral vector is selected from the group consisting of a Sendai virus, an Adeno virus, an Adeno-associated virus, a Retrovirus, and an Alphavirus (The invention is further directed to inducible gene expression systems employing alphavirus DNA vectors to create stable cell lines carrying genes encoding a non-cytopathic, temperature-sensitive, viral non-structural replicase protein, Para. [0068]).
Regarding claim 16, Renner discloses the composition of claim 15, wherein the Alphavirus is selected from the group consisting of a Venezuelan equine encephalitis virus, a Sindbis virus, and a Semliki Forrest virus (Examples of alphaviruses include... Sindbis virus (SIN}, Para, (0070).

Regarding claim 19, Renner discloses the composition of claim 18, and further discloses a method for stimulating an immune response against a pathogen in a mammalian subject (The administration of these pharmaceutical compositions may, for example, result in expression of a polypeptide in tissues of an animal which is immunogenic and intended to function as a vaccination, Para. [(0183]), comprising administering the immunogenic composition of claim 18 to a mammalian subject so as to stimulate an immune response against the antigen in the mammalian subject (The invention also provides methods for administering proteins and untranslated RNA molecules to individuals comprising administering nucleic acid molecules of the invention to individuals, Para. [0048]; these sequences include, but are not limited to, sequences encoding... antigens which stimulate immune responses, Para. [0114], wherein the mammalian subject is a human subject (As used herein, the phrase “individual refers to multicellular organisms. Preferred multicellular organisms are animals... and most preferred are humans, Para. [0074}).
Regarding Claim 20, Renner discloses the method of claim 19, wherein the immunogenic composition is administered: i) intradermally or subcutaneously; or ii) intramuscularly (The compositions may alternatively be administered intramuscularly, intravenously, or subcutaneously, Para. (0166).
Therefore, the cited prior art anticipates the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to 

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Renner et al. “Renner” (US PGPUB 2006/0024788).
The teachings of Renner are outlined above and incorporated herein. 
	Regarding claim 22, Renner discloses a temperature-sensitive agent (More specifically, the present invention provides polynucleotides and methods which allow precise regulation of the amount of specific RNA molecules produced in stably transfected recombinant host cells. This precise regulation results from the use of a temperature-sensitive RNA-dependent RNA polymerase (i.e., a replicase} which only replicates RNA molecules, to form new RNA molecules, at permissive temperatures, Para. [0027])), wherein the agent is a temperature-sensitive viral vector or a temperature-sensitive self-replicating RNA (The invention is further directed to inducible gene expression systems employing alphavirus ONA vectors to create stable cell Ines carrying genes encoding a non-cytopathic, temperature-sensitive, viral non-structural replicase protein, Para. [0058]) comprising a nonstructural protein coding region with an insertion, wherein the insertion results in expression of a nonstructural Protein 2 (nsP2 = helicase proteinase) (As noted above, when a non-cytopathic Sindbis virus replicase is used in the practice of the invention, a mutation may be introduced in the nsp2 gene, Para. {0704}; in a related embodiment, the pCYTts vector, or variant thereof!, is used lo express an inserted gene of interest with expression being i induced by reducing the temperature of cells containing the vector from 37° C., Para. [0106)), optionally wherein the additional amino acids | result in temperature-sensitivity of the viral vector or the self-replicating RNA. 

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the temperature-sensitive viral vector of Renner to include an insert 12 to 18 nucleotides resulting in 4-6 amino acids expressed, since the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to introduce an nsP2 mutant that can both modulate temperature-sensitivity of the nsP2 and present an antigen. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the Invention was mace to insert the amino acid-encoding sequence between beta sheet $ and beta sheet 6 of the neP2, since the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to insert an amine acid sequence in a site of nsP2 that provides temperature sensitivity and antigen presentation (see, e.g., Boehringer, in another aspect, the invention further relates to a PRRS virus,... genetically modified to contain therein exogenous RNA, wherein the exogenous RNA js inserted into the ORF4 gene of said virus, and wherein the exogenous RNA is preferably inserted... into the region of the ORF4 gene of said virus encoding the region located between the first two predicted N-terminal Beta-sheets, as compared to the ORF4 protein of 3 wild type genotype | PRRS virus, Paras. ]0066}-[9068], The exogenous RNA, as described herein, in particular encodes an expression product selected from the group consisting of... an epitope of interest from an antigen, Para. [0073]).
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.



Claims 5, 6 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Renner et al. “Renner” (US PGPUB 2006/0024788) in view of Ciaramella et al. “Ciaramella” (WO2018170347).

	Regarding claim 5, Renner discloses the composition of claim 4. 
Renner fails to explicitly disclose wherein the virus is a coronavirus and the antigen comprises a spike protein or fragment thereof of the coronavirus. 
Ciaramella teaches an antigen comprising a coronavirus spike protein (Embodiments of the present disclosure provide RNA (e.g., MRNA) vaccines that include polynucleotide encoding a Middle East respiratory syndrome coronavirus (MERS-CoV} antigen and/or Bat SARS-like coronavirus WIVI, (SL-CoV-WTV1), Pg. 10, Lns. 23-25; in some embodiments, the MERS-CoV antigen and/or a SL-CoV-WIVI antigen comprises a betacoronavirus structural protein. in same embodiments, the betacoronavirus structural protein is spike protein, Pg. 4, Las. 13-15; In same embodiments, the MERS-CoV antigen and/or a SL-CoV-WIV/ antigen has an amino acid sequence of SEQ 1D NO: 18, Pg. 4, ins, 27-28; SEQ ID NO: 18 of Ciaramella comprises 78.8% sequence identity to instant SEQ ID NO:41). 
It would have been obvious to one of ordinary skill in the art at the dime of the invention to modify Renner with the teaching of Ciaramella.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success for the purpose of inducing an immune response in a subject against an antigen in the RBD of a spike protein of a coronavirus.
Regarding claim 6, modified Renner discloses the composition of claim 5. 
Renner fails to explicitly disclose wherein the coronavirus is 2019-nCaV and the antigen comprises a receptor-binding domain (RBD} of the 2019-nCoV.
Ciaramella teaches an antigen comprising a coronavirus spike protein RBD (Embodiments of the present disclosure provide RNA (e.g., mRNA} vaccines that include polynucleotide encoding a Middle East respiratory syndrome coronavirus (MERS-CoV} antigen and/or Bat SARS-like coronavirus WIV1, (SL-CoV-WTVI), Pg. 18, Lns. 23-25: in same embodiments, the MERS-CoV antigen and/or a SL-CoV-WIVI antigen comprises a betacoronavirus structural protein. In some embodiments, the betacoronavirus structural protein is spike protein, Pg. 4, Las, 13-15; In some embodiments, the MERS-CoV antigen and/or a SL-CoV-WIVI antigen has an amino acid sequence of SEQ ID NO: 18, Pg. 4, ins. 27-28; SEQ 1D NO: 18 of Ciaramella comprises 78.8% sequence identity to instant SEQ 1D NO:41}.

Regarding claim 8, modified Renner disclose the composition of claim 5.
Renner fails to explicitly disclose wherein the coronavirus is 2019-nCoV and the antigen comprises an extracellular region of the spike protein comprising the amino acid sequence of residues 16-1213 of SEQ ID NO:41, or the amino acid sequence at least 75%, 85%, 90%, 95%, 96%, 97%, 98% or 99% identical to SEQ ID NO:41.
Ciaramella teaches an antigen comprising a coronavirus spike protein RBD comprising at least 75% sequence identity to instant SEQ ID NO:41, (Embodiments of the present disclosure provide RNA (e.g., mRNA) vaccines that include polynucleotide encoding a Middle East respiratory syndrome coronavirus (MERS-CoV) antigen and/or Bat SARS-like coronavirus WIVI, (SL-CoV-WTVI), Pg. 10, Lns. 23-25; In some embodiments, the MERS-CoV antigen and/or a SL-CoV-WIVI antigen comprises a betacoronavirus structural protein.  In some embodiments, the betacoronavirus structural protein is spike protein, Pg. 4, Lns. 13-15; In some embodiments, the MERS-CoV antigen and/or a SL-CoV-WIVI antigen has an amino acid sequence of SEQ ID NO: 18, Pg. 4, Lns. 27-28; SEQ ID NO:18 of Ciaramella comprises 78.8% sequence identity to instant SEQ ID NO:41).
It would have been obvious to one of ordinary skill in the art at the time of the invention ta modify Renner with the teaching of Ciaramella.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success for the purpose of inducing an immune response in a subject against an antigen in the RBD of a spike protein of a coronavirus using a known amine acid sequence of said RBD.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Renner et al. “Renner” (US PGPUB 2006/0024788) in view of Ciaramella et al. “Ciaramella” (WO2018170347) and further in view of Graham et al. “Graham” (WO2018081318)
The teachings of Renner and Ciaramella are outlined above and incorporated herein.
	Regarding claim 7, modified Renner discloses the composition of claim 8. 
Renner fails to explicitly disclose wherein the amino acid sequence of the RBD comprises SEQ 1D NO:44, or the amino acid sequence at least 75%, 85%, 90%, 95%. 86%. 87%, 98% or 94% identical to SEQ ID NO:44. 
Graham teaches a sequence at least 75% identical to instant SEQ 1D NO-44 (This disclosure relates to recombinant coronavirus spike (S} proteins... and their use as immunogens, Pg. 1, Lns. 9-72; In some embodiments, the recombinant WIVI-CoV S ectodomain trimer comprises protomers comprising the ectodomain sequence of SEQ ID NO: 15, Pg. 36, Lns. 16-17, SEQ ID NO: 15 of Graham comprises 76.3% sequence identity to instant SEQ ID NO:44).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Renner with the teaching of Graham.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success for the purpose of inducing an immune response in a subject against a coronavirus spike protein using a known amino acid sequence of said protein.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Renner et al. “Renner” (US PGPUB 2006/0024788) in view of Brito et al. “Brito” (US PGPUB 2019/0091329)
The teachings of Renner are outlined above and incorporated herein.
	Regarding claim 11, Renner discloses the composition of claim 19. Renner fails ic explicitly disclose wherein the self-replicating RNA comprises an Alphavirus replicon lacking a viral structural protein coding region. Brito teaches a self-replicating RNA comprising an Alphavirus replicon lacking a viral structural protein coding region (self-replicating RNA molecules are well known in the art and can be produced by using replication elements derived from, e.g., alphaviruses, and substituting the structural 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Renner with the teaching of Brito.   One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success for the purpose of using a self-replicating RNA designed so that the self-replicating RNA cannel induce production of infectious viral particles.
Regarding Claim 12, modified Renner discloses the composition of claim 17. Renner further discloses wherein the Alphavirus is selected from the group consisting of a Venezuelan equine encephalitis virus, a Sindbis virus, and a Semliki Forrest virus (Examples of alphaviruses include... Venezuelan equine encephalomyelitis virus (VEE), Para. [0070}}.
Regarding claim 13, modified Renner discloses the composition of claim 11. Renner further discloses wherein the Alphavirus is a Venezuelan equine encephalitis virus (Examples of alphaviruses include... Venezuelan equine encephalomyelitis virus (VEE}, Para. {G07}.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Renner et al. “Renner” (US PGPUB 2006/0024788) in view of Ban et al. “Ban” (US PGPUB 2016/0215270)
The teachings of Renner are outlined above and incorporated herein.
	Regarding claim 17, Renner discloses the composition of claim 15, 
	Renner fails to explicitly disclose wherein the viral vector is a Sendai virus.
	Ban, however, teaches using a temperature-sensitive Sendai virus (The present inventors conducted dedicated research on methods that can induce pluripotent stem cells with high efficiency, by using a temperature-sensitive Sandal virus vector and not culturing at a low temperature after vector introduction, Para. (0024)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Renner with the teaching of Ban.  One of ordinary skill in the art would have been motivated to do so with 
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Renner et al. “Renner” (US PGPUB 2006/0024788) in view of Skiadopoulos et al. “Skiadopoulos” (US PGPUB 20080286848).
The teachings of Renner are outlined above and incorporated herein.
	Regarding claim 21, Renner discloses the method of claim 19.
	Renner fails to explicitly disclose wherein the immunogenic composition is administered intranasally.
	Skiadopoulos teaches intranasal administration (Recombinant human parainfluenza virus type 2 (HPIV3) viruses and related immunogenic compositions and methods are provided, Abstract, An important and specific advantage of the HPIV2 vector system is that its preferred, intranasal route of administration, mimicking natural infection, will induce both mucosal and systemic immunity, Para. {6463}. 	It would have been obvious to one of ordinary skill in the art at the time of the Invention to modify Renner with the teaching of Skiadopoulos.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success for the purpose of administering an immunogenic composition that can be administered in a way that mimics natural induction of immunity.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 23 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Renner et al. “Renner” (US PGPUB 2006/0024788) in view of Fritsch et al. “Fritsch” (US PGPUB 20180153975).
The teachings of Renner are outlined above and incorporated herein.
	Regarding claim 23, Renner discloses the temperature-sensitive agent of claim 22. 

Fritsch teaches an amino acid sequence comprising TGAAA (An isolated neoantigenic peptide comprising 3 tumor-specific neoepitope defined in Tables 1-9, Para. [0052]: Table 8 shows the specific recurrent mutations for each cancer subtype, Para, (0769); Table 8 discloses SEQ ID NO: 12468; SEQ IO NO: 12488 of Fritsch comprises 100% sequence identity to instant SEQ ID NO:39). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Renner with the teaching of Fritsch.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success for the purpose of incorporating a cancer epitope into a temperature-sensitive viral vector for inducing an immune response in a temperature-dependent manner.
Regarding claim 24, Renner discloses the temperature-sensitive agent of claim 22. 
Renner fails to explicitly disclose wherein the additional amino acids comprise the sequence of SEQ ID NO:39 (TGAASA)}. 
Fritsch teaches an amine acid sequence comprising TGAAA (An isolated neoantigenic peptide comprising a tumor-specific neoepitope defined in Tables 1-9, Para. [60052]; Table 8 shows the specific recurrent mutations for each cancer subtype, Para. (07681; Table 8 discloses SEQ ID NO: 12488; SEG ID NO: 12488 of Fritsch comprises 100% sequence identity to instant SEQ 10 NG:39). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Renner with the leaching of Fritsch.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success for the purpose of incorporating a cancer epitope into a temperature-sensitive viral vector for inducing an immune response in a temperature-dependent manner.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
No claims are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648